09/13/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 22-0348


                                        OP 22-0348


DAVID LLOYD LERVOLD,

            Petitioner,                   FILLi)
      v.                                    SEP I 3 2022            ORDER
                                          Bowen        nwood
                                                  Greeeme Court
                                        Clerk of Supr
PETE BLUDWORTH, Warden,                    State of Montana


            Respondent.


       In an August 30, 2022 Order, this Court granted self-represented Petitioner David
Lloyd Lervold's Petition for Writ of Habeas Corpus in part and remanded his underlying
criminal case to the Seventh Judicial District Court, Richland County, for amendment to run
the sentence concurrently with Lervold's sentence frorn Yellowstone County District Court.
We also ordered the Department of Corrections to prepare and file a supplemental response
to Lervold's second issue of additional credit for time while on parole. This Court neglected
to provide a time frame for that response. M. R. App. P. 14(7)(b). Since our Order, Lervold
has filed a motion for a thirty-day "extension of time to reply by motion for rehearing."
       Lervold's Motion is not properly before this Court. A petition for rehearing is not
appropriate because Lervold's petition for habeas corpus reliefhas not yet concluded. Reply
memoranda are not allowed in an original proceeding, such as this. M. R. App. P. 14(7)(b).
       Upon review of the foregoing, therefore,
       IT IS ORDERED that the Department of Corrections shall FILE its supplemental
response, as detailed in this Court's August 30, 2022 Order, on or before September 29,
2022. The Department may seek an extension oftime to file, pursuant to the Montana Rules
of Appellate Procedure.
       IT IS FURTHER ORDERED that Lervold's "Motion for 30 day extension of time to
reply by motion for rehearing" is DENIED.
      The Clerk is directed to provide a copy of this Order to: the Honorable Katherine M.
Bidegaray, District Court Judge; Janice Klempel, Clerk of District Court, Richland County,
under Cause No. DC 13-010; counsel of record; and David Lloyd Lervold personally.
      DATED this l   4day     of September, 2022.
                                                For the Court,




                                                              Chief Justice




                                            2